                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Willie Frank James, Jr. ,                     )          Civil Action No. 2:18-cv-1031-RMG
                                              )
               Plaintiff,                     )
                                              )                ORDER AND OPINION
       v.                                     )
                                              )
Southeastern Grocers, LLC, Dan Faketty,       )
Jennifer Powers,                              )
                                              )
               Defendants.                    )


       This matter is before the Court on the Report and Recommendation ("R & R") of the

Magistrate Judge (Dkt. No. 74) recommending that the Court grant in part Defendant Southeastern

Grocers, LLC's ("Southeastern") motion for sanctions (Dkt. No. 66) and impose monetary

sanctions and, if the sanctions are not paid, dismiss the case with prejudice. For the reasons set

forth below, the Court adopts the R & Rand grants in part Defendant Southeastern' s motion.

I.     Background

       Plaintiff filed this employment action on April 16, 2018, alleging that his former employer,

Defendant Southeastern Grocers LLC, unlawfully subjected him to unequal terms of employment

and terminated him because of race in violation of Title VII of the Civil Rights Act of 1964 ("Title

VII"). (Dkt. No. 1.) 1 Plaintiff is proceeding pro se and in forma pauperis. (Dkt. No. 19.)

Nonetheless, Plaintiff has engaged in repeated failures to comply with discovery requirements,

deadlines and court orders over the course of approximately five months. In brief, Plaintiff failed

to respond to Defendant's initial set of discovery requests and failed to respond to a Motion to



1
 This is the second time an R & R has come before the Court in this case, with the Court previously
adopting an R & Rand dismissing the two individual defendants, Patrick Johnson and Jennifer
Powers. (Dkt. No. 45.)


                                                  -1-
Compel. When the Magistrate Judge ultimately ordered that Plaintiff respond to Defendant's

discovery requests by April 18, 2019, warning that failure to do so could result in dismissal of the

action, the Plaintiff requested an extension, which the Court granted to May 22, 2019. (Dkt. No.

53, 56.) Nonetheless, Plaintiff failed to respond to the document requests by May 22, 2019 and

did not respond to any email communication from Defendant' s counsel. 2 The Magistrate Judge

also set a status conference for May 1, 2019, which Plaintiff failed to appear for.

       Defendant filed this motion for sanctions on June 4, 2019. (Dkt. No. 66.) Later that same

day, Plaintiff filed a "Response to Interrogatory" with the Court. (Dkt. No. 68.) In addition to

there being no indication that Plaintiff's response had been served on Defendant, the response only

responded to the first interrogatory, leaving unproduced responses to Defendant's other fifteen

interrogatories and multiple document requests.        Defendant ultimately cancelled Plaintiff's

deposition, which had been scheduled for June 11 , 2019, because, as Defendant contends, it would

be a waste of time without discovery responses. (Dkt. No. 73 at 5.) Plaintiff responded in

opposition to the motion for sanctions, arguing that he had not received prior discovery requests

from Defendant as they had been served via FedEx, that he has since complied with all requests

as needed, including providing his phone number, email address and responses to interrogatories.

(Dkt. No. 72.) However, the majority of discovery requests seemingly remain outstanding.

       On June 19, 2019, the Magistrate Judge issued an R & R, granting in part Defendant' s

motion for sanctions given Plaintiff's repeated failure to comply with discovery duties and orders

of the court. (Dkt. No. 74.) The Magistrate Judge recommended a monetary penalty of $250.00



2
 Plaintiff also missed a court-ordered deadline of May 3, 2019, to provide his email, phone number
and mailing address. (Dkt. No. 60.) Plaintiff ultimately filed his mailing address with the Court
on May 8, 2019, and Defendant obtained his email address on May 14, 2019. (Dkt. No. 65; 73 at
5 n.3.)


                                                -2-
and, if unpaid by an appropriate deadline, dismissal of the case with prejudice. Plaintiff has not

filed objections.

II.     Legal Standard

        A. Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270 - 71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). In

the absence of any specific objections, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation." See Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th

Cir. 2005). Plaintiff did not file objections and therefore the R & R is reviewed for clear error.

        B. Sanctions

        Rules 37 and 41 of the Federal Rules of Civil Procedure are part of a court's

"comprehensive arsenal of Federal Rules and statutes to protect themselves from abuse." LaFleur

v. Dollar Tree Stores, Inc., No. 2:12-CV-00363, 2014 WL 37662, at *3 (E.D. Va. Jan. 3, 2014)

citing Chambers v. NASCO, Inc., 501 U.S. 32, 62 (1991). Under Rule 37, a court must determine:

       (1) whether the non-complying party acted in bad faith, (2) the amount of prejudice
       that noncompliance caused the adversary, (3) the need for deterrence of the
       particular sort of non-compliance, and (4) whether less drastic sanctions would
       have been effective.




                                                   -3-
Anderson v. Found. for Advancement, Educ. & Employment of Am. Indians, 155 F.3d 500, 504

(4th Cir. 1998). A court must apply a similar four-part test when determining whether to dismiss

under Rule 41 :

        (1) the plaintiffs degree of personal responsibility; (2) the amount of prejudice
        caused the defendant; (3) the presence of a drawn out history of deliberately
        proceeding in a dilatory fashion; and (4) the effectiveness of sanctions less drastic
        than dismissal.

Hillig v. Comm 'r, 916 F.2d 171, 174 (4th Cir. 1990). The standard for Rules 37 and 41 is "virtually

the same." Carter v. Univ. of W. Virginia Sys., Bd. a/Trustees, 23 F.3d 400 (4th Cir. 1994).

III.    Discussion

        As the Magistrate Judge correctly held, sanctions are clearly appropriate in this case.

Plaintiff has acted in bad faith by repeatedly failing to meet discovery deadlines, even where

extensions have been granted, and ignoring court orders. Defendants are further prejudiced by

Plaintiffs noncompliance. Defendants are required to continue defending an action where they

are unable to retrieve basic facts necessary to proceed with their defense while necessitating

continuing costs and expenses associate with the lawsuit. Further, as Plaintiffs non-compliance

with discovery duties and court orders has continued for over five months, the need for deterrence

is significant. Finally, Plaintiff, as demonstrated by the five months of delays, has a history of

proceeding in a dilatory fashion.

       Therefore, the sole question before the Court is the effectiveness of less-drastic sanctions

than a monetary penalty. However, here, given the protracted failures to comply with basic

discovery duties and court orders, the case qualifies for the even more drastic sanction of dismissal.

See Gantt v. Maryland Div. of Correction, 894 F. Supp. 226, 229 (D. Md. 1995) ("dismissing case

and holding that "Prose litigants ... are subject to all appropriate sanctions for their misconduct.")

citing Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989). The Court is also mindful that Plaintiff



                                                 -4-
is proceeding in forma pauperis, yet that does not negate his duty to comply with discovery

deadlines and court orders.

       Therefore, the Court imposes a sanction of $250.00 as a sanction for Plaintiffs conduct, to

be paid no later than fifteen (15) days after this Order. However, to the extent Plaintiff does not

comply with this Court Order, his case will be dismissed with prejudice.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the Magistrate Judge's Report and

Recommendation (Dkt. No. 74) and the Court GRANTS IN PART and DENIES IN PART

Defendant Southeastern Grocers, LLC's Motion for Sanctions (Dkt. No. 66).              Plaintiff is

ORDERED, within FIFTEEN (15) DAYS of this Order, to remit payment to Defendant

Southeastern Grocers, LLC for $250.00. To the extent Plaintiff does not comply with this Court

Order, his case will be dismissed with prejudice.

       AND IT IS SO ORDERED.


                                                     Richard Mark Gergel
                                                     United States District Court Judge

July IS-', 2019
Charleston, South Carolina




                                               -5-
